State Farm /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 18, 2015

                                    No. 04-13-00892-CV

                                      Dora GULLEY,
                                         Appellant

                                              v.

                                 STATE FARM LLOYDS,
                                       Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-03371
                     Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
Sitting:     Catherine Stone, Retired Chief Justice, not participating
             Karen Angelini, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court